Case 1:19-cr-00035-TSK-MJA Document 6 Filed 05/30/19 Page 1 of 1 PageID #: 13

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,



                                                              CRIMINAL NO.             19 (Lv’3c
 QUIONTE CRAWFORD, a.k.a.,
              Kayla Stevens

                       Defendant.
                                                                                     FILED
                                                                                   MAY 302019
                                                                            U.S.
                                                                                        COURT
                                                                               T
                                                                               3
                                                                               WHEEL,NI       WVND
                                  NOTICE OF APPEARANCE                                  26003
                                                                                        WV
                                                                                         .




         Now comes the United States of America and requests the Court to note the appearance of

 David J. Perri, Assistant United States Attorney for the Northern District of West Virginia, United

 States Attorney’s office, 1125 Chapline Street, Wheeling, West Virginia, 26003, email address is

 David.Perri(usa.doi.gov, and his Legal Assistant’s email address is Deborah.B1asher(usdoj.gov,

 phone number (304) 234-0100, fax number (304) 234-0111, as counsel for the United States in

 this matter.



                                                      By:   /5/David J. Perri
                                                            David J. Perri
                                                            Assistant United States Attorney
